Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 04, 2019

The Court of Appeals hereby passes the following order:

A19A1654. DAVID T. HARRISON v. THE STATE.

      In 2016, David Harrison pleaded guilty to armed robbery and obstruction of an
officer. He later filed a motion to withdraw his guilty plea, which the trial court
denied by order entered on December 1, 2016. Harrison filed a motion for
reconsideration, which the trial court denied by order entered on May 19, 2017.1 On
June 20, 2017, Harrison filed a notice of appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, Harrison’s notice of appeal was filed 201
days after entry of the order denying his motion to withdraw his guilty plea and 32
days after entry of the order denying reconsideration.2 Thus, the notice of appeal is
untimely as to both orders. Further, even if the notice of appeal were timely as to the
order denying reconsideration, the denial of a motion for reconsideration is not a
directly appealable order. See Bell v. Cohran, 244 Ga. App. 510, 510-511 (536 SE2d
187) (2000).


      1
       In the motion, Harrison also requested a free copy of his criminal case record
and transcripts, but his notice of appeal refers only to the denial of his motion to
withdraw his guilty plea.
      2
       The 30th day after the May 19, 2017 order denying reconsideration fell on a
Sunday. Thus, the last day for Harrison to file a timely notice of appeal was Monday,
June 19, 2017. See OCGA § 1-3-1 (d) (3).
For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.



                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                04/04/2019
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.